Citation Nr: 9921189	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right hydrocele 
and atrophy of the testis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from April 1953 to March 1955.

Service connection for a right hydrocele and atrophy of the 
testis was denied by a December 1992 decision by the Board of 
Veterans' Appeals (Board) .  In September 1993, the veteran 
applied to reopen the claim.  This appeal arises from an October 
1993 decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which determined that 
the December 1992 Board decision was final and that new and 
material evidence had not been submitted.

This case was previously remanded in November 1996 for further 
development, to include securing records from the Social Security 
Administration (SSA).


FINDINGS OF FACT

1.  Service connection for a right hydrocele and atrophy of the 
testis was denied by the Board in December 1992.  

2.  Evidence added to the record since December 1992 concerning 
the issue of service connection for a right hydrocele and atrophy 
of the testis is cumulative and redundant, is not relevant and 
probative, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 1992 Board decision denying 
service connection for a right hydrocele and atrophy of the 
testis is not new and material; therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The Board notes that most of the veteran's service medical 
records are not available despite several searches by the RO, and 
were presumably lost in the 1973 fire at the National Personnel 
Records Center (NPRC).  

Evidence that was of record at the time of the Board's decision 
in 1992 included a May 1953 service record indicating that the 
veteran took seven days of sick leave.  Another record dated in 
May 1953 from the U.S. Army Hospital at Ft. Knox, Kentucky, noted 
that the veteran was taking seven days of sick leave after being 
in the hospital.

A March 1990 VA examination found complete atrophy of the right 
testis.  The diagnosis given was atrophy of the right testis.

By a decision in December 1992, the Board denied service 
connection for right testicular atrophy with a right hydrocele.  

Evidence added to the record since December 1992 includes 
testimony from a personal hearing held at the RO in March 1994.  
The veteran testified that during service the physical strain of 
an obstacle course caused a hydrocele.  The veteran further 
testified that the hydrocele caused pain and swelling, and that 
he subsequently had surgery.  The veteran stated that after 
surgery he was placed on light duty and had atrophy in his 
testicle.  The veteran also testified that he noticed that this 
had an effect on his sex life within one year of his surgery.

In December 1996 a letter signed by Robert Hensel was received, 
stating that the veteran was operated on for his right testicle 
in May 1953 at Fort Knox, Kentucky.

Received in April 1997 were records from the Social Security 
Administration, which were essentially concerned with unrelated 
conditions.  Included with these records was a medical record 
from Leslie S. Pierce, M.D., dated in April 1989, wherein it was 
noted that the veteran had normal male genitalia.

A private medical record signed by Paul Dascani, M.D. dated in 
November 1998 and received in December 1998, stated that no right 
testicle was found on palpation.  The diagnosis given was absence 
of the right testicle.


Analysis

A claim disallowed by the Board is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  New and material evidence must be submitted 
in order to reopen a final decision.  38 U.S.C.A. § 5108.  The 
Board notes that a recent decision of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), invalidated the holding of the United States 
Court of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) in Colvin v. Derwinski, 
1 Vet. App. 171 (1991) that had established a "bright line" 
definition of what constitutes "material evidence" in the 
context of an application to reopen a claim for service 
connection (that, to be material, the newly submitted evidence 
must present a reasonable possibility of changing the outcome), 
in favor of the existing regulatory framework of 38 C.F.R. 
§ 3.156.  The Federal Circuit noted that the threshold for 
determining whether evidence was new and material under that 
standard was rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), subsequent to the Federal Circuit's Hodge opinion, the 
United States Court of Appeals for Veterans Claims set forth a 
three-step process to be used for reopening claims: first, VA 
must determine whether new and material evidence has been 
presented under § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well grounded, 
VA should evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

The Board denied service connection for a right hydrocele and 
atrophy of the testis in December 1992.  The primary bases for 
the denial were essentially that no medical evidence had been 
submitted showing an in-service hydrocele or atrophy of the right 
testis, and that no medical evidence had been submitted to show 
that any current diagnoses were related to service.

The Board's December 1992 decision is final.  38 U.S.C.A. § 7104.  
Therefore, the veteran's claim cannot be reopened and again 
considered unless new and material evidence has been added to the 
record since the last denial.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The veteran's statements, including hearing testimony, since the 
December 1992 Board decision are not new.  He has merely 
reiterated history concerning treatment that he states he had 
while in service, as he has set forth in the past.  The diagnosis 
of an absent right testicle given by Paul Dascani, M.D., and the 
examination results concerning the veteran's genitals given by 
Leslie S. Pierce, M.D., are not material in that they only 
comment on the veteran's current condition and do not connect 
that condition to service.  See Morton v. Principi, 3 Vet. App. 
508, 509 (1992).  Clearly, the records are essentially 
duplicative of previously considered evidence and moreover they 
do not bear substantially on the matter under consideration; that 
is whether the condition was present in service.  

The statement of Robert Hensel, even with the presumption of 
credibility, is not material because it does not provide medical 
evidence of the claimed condition during service.  As a lay 
statement, the December 1996 letter is not material to the issue 
of "new and material evidence" because the individual who wrote 
it is not competent to offer opinions regarding medical diagnosis 
or nexus.  Such a lay statement cannot provide medical evidence 
that the claimed condition existed during service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When the Board finds that no new and material evidence has been 
submitted, it is bound by an express statutory mandate, found in 
38 U.S.C.A. §§ 7104(b) and 5108, not to consider the merits of 
the case.  Barnett v. Brown, 8 Vet. App. 1, 5 (1995) affirmed 83 
F.3d 1380 (Fed. Cir. 1996).  Since no new and material evidence 
has been submitted, the claim is not reopened.


ORDER

In the absence of new and material evidence having been submitted 
in the claim for service connection for a right hydrocele and 
atrophy of the testis, the claim is not reopened and the benefit 
sought on appeal is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

